Case 4:18-cv-00442-ALM-CMC Document 87-1 Filed 01/15/20 Page 1 of 2 PageID #: 2746



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   ED BUTOWSKY,                                 §
                                                §
                                                §
                                                §
          Plaintiff,                            §
                                                §
   V.                                           §          CIVIL ACTION NO.

                                                §
   DAVID FOLKENFLIK; NATIONAL                   §          4:18-CV-00442-ALM
   PUBLIC RADIO, INC.; EDITH                    §
   CHAPIN; LESLIE COOK; AND                     §
   PALLAVI GOGOI,                               §
                                                §
                                                §
          Defendants.                           §

                          EXHIBIT LIST TO MOTION TO COMPEL

   EXHIBIT 1.    Declaration of Wesley Lewis

   EXHIBIT 2.    Plaintiff’s Motion and Memorandum in Support of Motion for Sanctions Against
                 Defendant Butowsky filed on December 30, 2019 in Aaron Rich v. Butowsky, et
                 al., Civil Action No. 1:18-cv-00681-RJL, pending in the United States District
                 Court for the District of Columbia

   EXHIBIT 3.    Defendants’ First Requests for Production dated July 5, 2019

   EXHIBIT 4.    Plaintiff’s Objections, Answers and Responses to Defendants’ Discovery
                 Requests dated August 5, 2019

   EXHIBIT 5.    August 5, 2019 Email from S. Biss to L. Prather

   EXHIBIT 6.    September 13, 2019 Letter from L. Prather to S. Biss

   EXHIBIT 7.    Defendants’ Second Requests for Production dated September 30, 2019

   EXHIBIT 8.    Defendants’ First Set of Interrogatories dated September 30, 2019

   EXHIBIT 9.    Defendants’ Third Requests for Production dated October 18, 2019

   EXHIBIT 10. Defendants’ Second Set of Interrogatories dated October 18, 2019

   EXHIBIT 11. October 20, 2019 Email from S. Biss to L. Prather
Case 4:18-cv-00442-ALM-CMC Document 87-1 Filed 01/15/20 Page 2 of 2 PageID #: 2747



   EXHIBIT 12. November 9, 2019 Email from S. Biss to L. Prather

   EXHIBIT 13. November 21, 2019 Letter from D. Bodney to S. Biss

   EXHIBIT 14. December 9, 2019 Letter from D. Bodney to S. Biss

   EXHIBIT 15. December 19, 2019 Email from L. Prather to S. Biss and T. Clevenger

   EXHIBIT 16. Plaintiff’s Supplemental Responses to Defendants’ First Discovery Requests
               dated October 23, 2019

   EXHIBIT 17. Plaintiff’s Objections, Answers and Responses to Defendants’ Second Discovery
               Requests dated November 9, 2019

   EXHIBIT 18. Plaintiff’s (Second) Supplemental Responses to Defendants’ Discovery Requests
               dated December 8, 2019

   EXHIBIT 19. Plaintiff’s Objections and Responses to Defendants’ Second Interrogatories and
               Third Request for Production of Documents dated December 2, 2019

   EXHIBIT 20.


   EXHIBIT 21. Unredacted text message conversation between Rod Wheeler and Plaintiff
               produced by Rod Wheeler

   EXHIBIT 22. November 25, 2019 Email from C. Houdre to L. Prather

   EXHIBIT 23. Proof of Service of Subpoena on Chapwood Investments dated November 19,
               2019

   EXHIBIT 24. Proof of Service of Subpoena on Kim Sams dated December 3, 2019

   EXHIBIT 25. Plaintiff’s Original Petition dated May 26, 2011 in Edward W. Butowsky v.
               Financial Industry Regulatory Authority, Inc., Cause No. 11-06638 in the 106th
               Judicial District Court, Dallas County, Texas

   EXHIBIT 26. Order dated January 20, 2012 in Edward W. Butowsky v. Financial Industry
               Regulatory Authority, Inc., Cause No. 11-06638 in the 106th Judicial District
               Court, Dallas County, Texas
